The opinion of the court was delivered by
Mason, J.:
In a motion for a rehearing the plaintiff suggests that the jury’s finding that the note of August 3 was not signed by West does not necessarily exclude the hypothesis that he authorized some one to do it for him. The conflicting testimony on the subject was directed to the question whether the signature was in his handwriting. Its appearance shows it was his own writing or a close and intentional imitation. In that situation the fair conclusion seems to be that the jury meant to characterize the note as a forgery.
The suggestion is also made that the issue of ratification, or adoption of the note by recognition, should be regarded as still open and should be submitted at the new trial. The jury answered “No” to the question whether there was a loan of $2,000 by the bank on August 23 which was treated by the parties as represented by the note of that date when the new note was given. We think this answer is fairly to be construed as a finding against the theory of ratification or adoption.
We are asked to order judgment upon the other $2,000 note instead of permitting the claim thereon to be again tried. The matter has been considered but no change will be ordered.
The motion for a rehearing is denied.